Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                    No. 04-13-00488-CV

                                    Charlotte COSTLEY,
                                          Appellant

                                              v.

                   Victoria CLARK and National Interstate Insurance Co.,
                                      Appellees

              From the 170th Judicial District Court, McLennan County, Texas
                              Trial Court No. 2013-1228-4 1
                          Honorable Jim Meyer, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      We order that no costs be assessed against appellant because she is indigent.

      SIGNED July 30, 2014.


                                               _____________________________
                                               Luz Elena D. Chapa, Justice